         Case 19-04074         Doc 50 Filed 04/30/20 Entered 04/30/20 12:57:09                     Desc BK
                                 Proceeding Memo - Large Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                       Bankruptcy Proceeding No.: 19−04074
                                                    Chapter: 0
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   George Dale Wigington
   2451 Elm Grove Road
   Wylie, TX 75098
Social Security / Individual Taxpayer ID No.:
   xxx−xx−4787
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 6/16/20 at 01:30 PM

to consider and act upon the following:

Hearing Set (RE: related document(s)49 Mr. Cooper's Rule 12(b)(6)Motion to Dismiss Each Cause of Action Filed
by H. Gray Burks IV on behalf of NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER (lc) filed by Defendant
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER).. Hearing scheduled for 6/16/2020 at 01:30 PM at Plano
Bankruptcy Courtroom. (sr)

Dated: 4/30/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
